DAUKSCH, JAMES C., Jr., Associate Judge.
This matter is before us for review of an order dismissing a medical malpractice case. The complaint alleged a physician and a hospital injured a patient by failing to properly care for him. After the suit was instituted the plaintiff amended the complaint to include the Florida Patient’s Compensation Fund in order to obtain from the Fund a portion of the damages sought for the injuries.
In its motion to dismiss, the Fund told the court the action was barred by the applicable statute of limitations. The court agreed and entered the order. This was error because the complaint does not show on the face of it that the statute had run and it is to the complaint only that the court can look when considering a motion to dismiss the complaint. Estate of James v. Martin Memorial Hospital, 422 So.2d 1043 (Fla. 4th DCA 1982); and Government Employees Insurance Co. v. Wheelus, 319 So.2d 181 (Fla. 4th DCA 1975).
The order is reversed and this cause remanded for further proceedings.
REVERSED AND REMANDED.
DOWNEY, J., and PURDY, H. MARK, Associate Judge, concur.